DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Receipt
	Applicant's response filed on 04/02/2021 to the Office Action mailed on 01/04/2021 is acknowledged.
 
Claim Status
Claims 1-4, 7, 8, 15, 19, 20, 24, and 26-35 are pending. 
Claims 1 and 7 are currently amended.
Claims 5, 6, 11, 18, 21-23, and 25 were previously canceled and claims 9, 10, 12-14, 16, and 17 
are canceled.
Claims 26-35 are newly added. 
Claims 1-4, 7, 8, 15, 19, 20, 24, and 26-35 have been examined.
Claims 1-4, 7, 8, 15, 19, 20, 24, and 26-35 are rejected.

Priority
	Priority to 371 PCT/US2017/043808 filed on 07/25/2017, which claims benefit to application 62/366517 filed on 07/25/2016 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/01/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Withdrawn and New Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Response to Applicant’s Arguments
The rejection of claims 5 and 18 under 35 U.S.C. 103 as being unpatentable over Whittle et al. (US Patent Application Publication 2002/0136752 A1, Published 09/26/2002) in view of McCarty (US Patent Application Publication 2016/0015683 A1, Published 01/21/2016) is moot since the claims are canceled.

The rejection of claims 9, 10, 12-14, 16 and 17 under 35 U.S.C. 103 as being unpatentable over Whittle et al. (US Patent Application Publication 2002/0136752 A1, Published 09/26/2002) in view of Deutsch et al.  (US Patent 8980820 B2, Published 03/17/2015) is moot since the claims are canceled. 
The rejection of clams 1-4, 7, 8, 15, 19, 20, and 24 under 35 U.S.C. 103 as being unpatentable over Whittle et al. (US Patent Application Publication 2002/0136752 A1, Published 09/26/2002) in view of Ando et al.  (US Patent 8653063 B2, Published 02/18/2014) is withdrawn in view of the amendments to the claims.
The rejection of claims 9, 10, 12-14, 16, and 17under 35 U.S.C. 103 as being unpatentable over Whittle et al. (US Patent Application Publication 2002/0136752 A1, Published 09/26/2002) in view of Ando et al.  (US Patent 8653063 B2, Published 02/18/2014) is moot since the claims are cancled.

This is a new ground of rejection necessitated by the amendment to the claims. 
Claims 1-4, 7, 8, 15, 19, 20, 24, and 26-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Estey et al. (US Patent Application Publication 2017/0368020 A1, Published 12/28/2017, Effective date 06/22/2016).
The claims are directed to a composition comprising a cannabinoid such as THC and/or CBD on a solid powder comprising microcrystalline cellulose and colloidal silicon dioxide and/or sorbitol. The claims are further directed to the composition comprising a sugar such as maltodextrin, stevia, and/or xylitol. The claims are further directed to a method comprising dissolving at least one cannabinoid in ethanol, spraying the solution onto a solid powder, evaporating the ethanol, adding at least one 
Estey et al. teaching a method of manufacturing a pharmaceutical dosage form comprising applying printing fluid to bulk powder material (paragraph 0071). The bulk powder comprises excipients, disintegrants, binder, and/or surfactants (paragraph 0071). Microcrystalline cellulose is a disintegrant to be included in the bulk powder (paragraph 0090). Colloidal silicon dioxide can be included in the bulk powder (paragraph 0095). Binder can be added to the powder material (paragraph 0087). Sorbitol and xylitol are binders (paragraph 0088). Stevia is sweetener (paragraph 0058). Sweetener can be added to the bulk powder (paragraph 0091). Maltodextrin is an excipient/carrier (paragraph 0062). The composition can comprise an active agent such as hemp oil, CBD, THC, and combinations thereof (paragraph 0036). The printing fluid comprises a solvent such as ethanol (paragraph 0097). The solvent is evaporated during the drying process (paragraph 0068). The composition can be in the form of a tablet (paragraph 0060). A preferred embodiment teach a composition comprising cannabinoid, stevia, microcrystalline cellulose, and dextrose or sorbitol (paragraph 0121).
Estey et al. lacks a preferred teaching wherein the microcrystalline cellulose and sorbitol is in powder form. However, Estey et al. makes such a composition obvious. 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to apply the cannabinoids of Estey et al. on a bulk powder material comprising microcrystalline cellulose, colloidal silica, sorbitol, xylitol, stevia, and maltodextrin and have a reasonable expectation of success. One would have been motivated to do so since Estey et al. teach that a bulk powder can be include each of these ingredients wherein a printing fluid comprising a cannabinoid is applied onto the bulk powder.
For the foregoing reasons the instant claims are rendered obvious by the teachings of the prior art.
New Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

This is a new ground of rejection necessitated by the amendment to the claims.
Claims 1-4, 7, 8, 15, 19, 20, 24, and 26-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 7 recite “the composition is not self-emulsifying” and “in the absence of a self-emulsifying agent”, respectively. However, the specification as originally filed does not support such a negative proviso. Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) ("[the] specification, having described the whole, necessarily described the part remaining."). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem., 738 F.2d 453 (Fed. Cir. 1984). The mere absence of a positive recitation is not basis for an exclusion. Ex parte Parks, 30 USPQ2d 1234, 1236 (Bd. Pat. App. & Inter. 1993). See MPEP § 2163 - § 2163.07(b) for a discussion of the written description requirement of 
Claims 2-4, 8, 15, 19, 20, 24, and 26-35 depend directly or indirectly on 1 and 7 and therefore incorporate the limitations of claims 1 or 7. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI SOROUSH/Primary Examiner, Art Unit 1617